Shirley, J., dissenting. In my opinion the witnesses named in instruction number five asked by plaintiff in error and refused were accomplices, and the jury should have been instructed as to the weight and credit to be given their testimony. When such witnesses testified they were as they testified particeps criminis with defendant in the commission of the alleged crimes and were, so far as their credibility as witnesses was concerned, accomplices, and it was not necessary the jury should believe from the evidence they were actually such. They testified as such and this was sufficient to entitle defendant to an instruction as to what weight and credit the jury should give their testimony as accomplices. As I understand the opinion if holds' the instruction should have left it to the jury to determine whether they were actual accomplices, and if the jury found they were then their testimony should be weighed as such. By this reasoning the jury would have to believe the defendant guilty before they could weigh their testimony which seems to me illogical. These witnesses were not on trial themselves but were only witnesses. The instruction should have been given and its refusal in this case was highly prejudicial to plaintiff in error.